 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
           – and –
 6 SPENCER A. BURKHOLZ (147029)
   LUKE O. BROOKS (212802)
 7 ERIC I. NIEHAUS (239023)
   ANGEL P. LAU (286196)
 8 JEFFREY J. STEIN (265268)
   655 West Broadway, Suite 1900
 9 San Diego, CA 92101
   Telephone: 619/231-1058
10 619/231-7423 (fax)
   spenceb@rgrdlw.com
11 lukeb@rgrdlaw.com
   eniehaus@rgrdlaw.com
12 alau@rgrdlaw.com
   jstein@rgrdlaw.com
13
   Lead Counsel for Plaintiff
14
                                UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                        OAKLAND DIVISION
17
   GREG FLEMING, Individually and on Behalf ) Case No. 4:16-cv-06557-HSG
18 of All Others Similarly Situated,          )
                                              ) CLASS ACTION
19                               Plaintiff,   )
                                              ) ORDER GRANTING PLAINTIFF’S
20         vs.                                ) ADMINISTRATIVE MOTION FOR
                                              ) PERMISSION TO FILE A STATEMENT OF
21 IMPAX LABORATORIES INC., et al.,           ) RECENT DECISION
                                              )
22                               Defendants.  )
                                              )
23

24

25

26

27

28


     Cases\4813-0009-6407.v1-5/20/19
 1             On May 20, 2019, Lead Plaintiff New York Hotel Trades Council & Hotel Association of

 2 New York City, Inc. Pension Fund (“plaintiff”) respectfully moved for permission to file a

 3 statement of recent decision in support of its January 17, 2019 Memorandum of Points and

 4 Authorities in Opposition to Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No.

 5 73). The Court, having considered the papers filed, hereby grants plaintiff’s administrative motion

 6 to file a statement of recent decision. The statement should not include any argument.

 7             IT IS SO ORDERED.

 8 DATED: May 21, 2019                           __________________________________________
                                                 THE HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION FOR PERMISSION TO FILE A
     STATEMENT OF RECENT DECISION - 4:16-cv-06557-HSG                                              -1-
     Cases\4813-0009-6407.v1-5/20/19
